Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 1 of 7




               EXHIBIT 2




                                                                App. 329
                          Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 2 of 7
                                                                                                                                                                                  A L E
                                                                                                                                                                             E




                                                                                                                                                                        S




                                                                                                                                                                                          D
                                                                                                                                                                         D




                                                                                                                                                                                          Y
                                                                                                                                                                             OC           F
                                                                                                                                                                                  VERI


           XTO--Berkley - A. Arnold.pdf

            DocVerify ID:                     8B9B583C-B5A6-4F39-BD38-713337FDDCBB
            Created:                          April 23, 2020 14:30:49 -8:00
            Pages:                            5
            Remote Notary:                    Yes / State: TX


           This document is a DocVerify VeriVaulted protected version of the document named above. It was created by a notary or on the behalf of a
           notary, and it is also a DocVerify E-Sign document, which means this document was created for the purposes of Electronic Signatures and/or
           Electronic Notary. Tampered or altered documents can be easily verified and validated with the DocVerify veriCheck system. This remote online
           notarization involved the use of communication technology.

           Go to www.docverify.com at any time to verify or validate the authenticity and integrity of this or any other DocVerify VeriVaulted document.




           E-Signature Summary

           E-Signature 1: Allen Eugene Arnold (AA)
           April 23, 2020 14:43:08 -8:00 [7E3A4463CBFB] [68.227.104.245]
           Allen_Arnold@xtoenergy.com (Principal) (Personally Known)
           E-Signature Notary: Tiffany Thrasher (TNT)
           April 23, 2020 14:43:08 -8:00 [088634384D7F] [165.97.32.2]
           tiffany.thrasher@haynesboone.com
           I, Tiffany Thrasher, did witness the participants named above electronically
           sign this document.




DocVerify documents cannot be altered or tampered with in any way once they are protected by the DocVerify VeriVault System. Best viewed with Adobe Reader or Adobe Acrobat.
All visible electronic signatures contained in this document are symbolic representations of the persons signature, and not intended to be an accurate depiction of the persons actual signature
as defined by various Acts and/or Laws.


                                                                                                                                                             App. 330
DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                      Generated Cover Page    713337FDDCBB
www.docverify.com
                                                                                                               Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 3 of 7




                                                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                                                                                             FOR THE DISTRICT OF NORTH DAKOTA
                                                                                                                                                     WESTERN DIVISION

                                                                                                         BERKLEY NATIONAL INSURANCE                         §
                                                                                                         COMPANY,                                           §
                                                                                                                                                            §
                                                                                                                 Plaintiff,                                 §
                                                                                                                                                            §
                                                                                                         v.                                                 §         C.A. NO. 1:18-CV-00195
                                                                                                                                                            §
                                                                                                         XTO ENERGY, INC.                                   §
                                                                                                                                                            §
                                                                                                                    Defendant, Counter-Plaintiff and        §
                                                                                                                    Third-Party Plaintiff,                  §
                                                                                                                                                            §
                                                                                                         v.                                                 §
                                                                                                                                                            §
                                                                                                         COMMERCE AND INDUSTRY                              §
                                                                                                         INSURANCE COMPANY, TORUS                           §
                                                                                                         NATIONAL INSURANCE COMPANY                         §
                                                                                                         n/k/a STARSTONE NATIONAL                           §
                                                                                                         INSURANCE COMPANY, and SENECA                      §
                                                                                                         SPECIALTY INSURANCE COMPANY,                       §
                                                                                                                                                            §
                                                                                                                    Third-Party Defendants.                 §


                                                                                                                                               AFFIDAVIT OF ALLEN ARNOLD

                                                                                                         Allen Arnold, being duly sworn, upon oath states as follows:
8B9B583C-B5A6-4F39-BD38-713337FDDCBB --- 2020/04/23 14:30:49 -8:00 --- Remote Notary




                                                                                                                    1.         My name is Allen Arnold. I am over twenty-one years of age, have never been

                                                                                                         convicted of a felony, and am fully competent to testify to the matters set forth in this affidavit.

                                                                                                         The facts contained in this affidavit are based on my personal knowledge, and are true and correct.

                                                                                                                    2.         I am Safety, Security, Health and Environmental Manager for XTO Energy, Inc.

                                                                                                         (“XTO”). I have 46 years of experience in the oil and gas industry, including drilling, production,

                                                                                                         completions, operations and safety, both outside and within XTO and Exxon Mobil Corporation.

                                                                                                         I have held the position of Safety, Security, Health and Environmental Manager since 2018. Prior

                                                                                                         to this role, I was Completions Operations Manager for XTO from 2015 to 2018. From 2011 to


                                                                                                         4826-4334-3802 v.3
                                                                                                                                                                                                           App. 331
                                                                                       DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                                                                             Page 1 of 5   1713337FDDCBB
                                                                                       www.docverify.com
                                                                                                               Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 4 of 7




                                                                                                         2015, I held the title of Operations and Engineering Manager. In total, I have been with

                                                                                                         XTO/Exxon since 1982.

                                                                                                                    3.         XTO conducts significant oil and gas operations throughout North Dakota. Among

                                                                                                         other things, it owned and was the lease operator of a producing oil and gas well located

                                                                                                         approximately eight miles east of Watford City, North Dakota at a drilling pad known as Ryan

                                                                                                         14X-09E (the “Ryan Well”). As owner and lease operator of the Ryan Well, XTO did not rent or

                                                                                                         loan the Ryan Well to any third-party.

                                                                                                                    4.          On or about June 18, 2016, an explosion and fire occurred at the Ryan Well,

                                                                                                         injuring or killing several people. XTO made every effort to mitigate the incident upon learning of

                                                                                                         it on June 18, 2016, including but not limited to, shutting down all operations at the Ryan Well,

                                                                                                         maintaining security onsite immediately after the incident, and ensuring equipment was not

                                                                                                         tampered with in preparation for the investigation of the incident. My experience and background

                                                                                                         provide me, both from an engineering and practical standpoint, with an understanding of how

                                                                                                         accidents in the oil and gas industry occur. Because of my expertise and background, XTO

                                                                                                         assigned me to investigate the incident that occurred at the Ryan Well immediately after it
8B9B583C-B5A6-4F39-BD38-713337FDDCBB --- 2020/04/23 14:30:49 -8:00 --- Remote Notary




                                                                                                         occurred.

                                                                                                                    5.         On or about June 19, 2016, the day after the incident, I began my investigation of

                                                                                                         the Ryan Well incident. During my investigation, I visited the well site where the incident occurred

                                                                                                         and examined the scene. I also personally spoke with the non-injured contractors that were present

                                                                                                         when the incident occurred. As part of my investigation, I also assisted and collaborated with

                                                                                                         Austin Wells and Srinivasa Koneti with T H Hill Associates as part of their investigation that was

                                                                                                         outlined in the investigation report submitted to the Occupational Safety and Health

                                                                                                         Administration.




                                                                                                         4826-4334-3802 v.3
                                                                                                                                                                                                              App. 332
                                                                                       DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                                                                                Page 2 of 5   2713337FDDCBB
                                                                                       www.docverify.com
                                                                                                               Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 5 of 7




                                                                                                                    6.         Through the investigation, it was determined that the accident occurred when the

                                                                                                         mechanical snubbing equipment that controlled the tubulars within the well was inadvertently

                                                                                                         defeated, resulting in the tubulars unexpectedly being ejected from the well and causing the

                                                                                                         unintended ignition of hydrocarbon gas. The gas was most likely ignited by heat generated by the

                                                                                                         collision tubing and the elevator slips, which resulted in an instantaneous ignition causing flames

                                                                                                         to immediately engulf the elevated snubbing basket and workover rig operator stand. My

                                                                                                         investigation included a post incident examination, forensics testing of the equipment, witness

                                                                                                         interviews, and review of witness descriptions and information conveyed from the employers of

                                                                                                         the workers involved in the work at the time of the incident.

                                                                                                                    7.         Daniel Dickout, an employee of subcontractor Colter Energy Services USA, Inc.,

                                                                                                         provided a witness statement describing the explosion and fire at the Ryan Well on June 18, 2016.

                                                                                                         Attached as Exhibit 2-A is a true and correct copy of Daniel Dickout’s witness statement.

                                                                                                                    8.         Lyman Yazzie, an employee of subcontractor Colter Energy Services USA, Inc.,

                                                                                                         also provided a witness statement describing the explosion and fire at the Ryan Well on June 18,

                                                                                                         2016. Attached as Exhibit 2-B is a true and correct copy of Lyman Yazzie’s witness statement.
8B9B583C-B5A6-4F39-BD38-713337FDDCBB --- 2020/04/23 14:30:49 -8:00 --- Remote Notary




                                                                                                                    9.         On June 21, 2017, Tom Jones, an employee of subcontractor Badlands Consulting,

                                                                                                         LLC, was interviewed by OSHA regarding the Ryan Well incident. Attached as Exhibit 2-C is a

                                                                                                         true and correct copy of the Tom Jones Interview Statement with OSHA.

                                                                                                                    10.        On May 9, 2017, Ociel Rodriguez, an employee of subcontractor Weatherford U.S.

                                                                                                         L.P., provided deposition testimony regarding the Ryan Well incident. Attached as Exhibit 2-D is

                                                                                                         a true and correct copy of Ociel Rodriguez’s deposition testimony.

                                                                                                                    11.        OSHA commissioned an investigation through T H Hill Associates to investigate

                                                                                                         the Ryan Well incident. Attached as Exhibit 2-E is the T H Hill Report dated December 15, 2016.




                                                                                                         4826-4334-3802 v.3
                                                                                                                                                                                                             App. 333
                                                                                       DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                                                                               Page 3 of 5   3713337FDDCBB
                                                                                       www.docverify.com
                                                                                                               Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 6 of 7




                                                                                                                    12.        On June 18, 2016 and June 21, 2016, the North Dakota Office of Attorney General

                                                                                                         Fire Marshal Division also conducted an investigation of the Ryan Well incident. Attached as

                                                                                                         Exhibit 2-F is a true and correct of the Fire Investigation Report.

                                                                                                                    13.        On December 12, 2017, Carson Dokken, an employee of subcontractor Missouri

                                                                                                         Basin Well Service Inc., provided deposition testimony regarding the Ryan Well incident.

                                                                                                         Attached as Exhibit 2-G is a true and correct copy of Carson Dokken’s deposition testimony.

                                                                                                                    14.        Based on my investigation, it was determined that the serious burn injuries to three

                                                                                                         individuals and a fall that fatally injured one person resulted from the explosion and fire described

                                                                                                         above.

                                                                                                         
8B9B583C-B5A6-4F39-BD38-713337FDDCBB --- 2020/04/23 14:30:49 -8:00 --- Remote Notary




                                                                                                         4826-4334-3802 v.3
                                                                                                                                                                                                               App. 334
                                                                                       DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                                                                                 Page 4 of 5   4713337FDDCBB
                                                                                       www.docverify.com
                                                                                                                 Case 1:18-cv-00195-DLH-CRH Document 117-12 Filed 04/24/20 Page 7 of 7




                                                                                                         FURTHER, AFFIANT SAYETH NOT.
                                                                                                                                                                                                                                                        7E3A4463CBFB



                                                                                                                                                                                              $OOHQ(XJHQH$UQROG
                                                                                                                                                                                              _______________________________
                                                                                                                                                                                               Signed on 2020/04/23 14:43:08 -8:00




                                                                                                                                                                                              Allen Arnold

                                                                                                         Subscribed and sworn to before me this                                      UG$SULO
                                                                                                                                                                                                  day of ______________, 2020.

                                                                                                                                                                                                                                             088634384D7F

                                                                                                                                          Tiffany Thrasher
                                                                                                                DocVerify




                                                                                                                              RY PUB
                                                                                                                            TA      L     Commission # 130024141
                                                                                                                     NO



                                                                                                                                    IC




                                                                                                                                          Notary Public                                       ________________________________
                                                                                                                                                                                                                  Signed
                                                                                                                                                                                                                  Si   d on 2020/04/23 14
                                                                                                                                                                                                                                       14:43:08
                                                                                                                                                                                                                                          43 08 -8:00
                                                                                                                                                                                                                                                 8 00
                                                                                                                ST




                                                                                                                                          STATE OF TEXAS
                                                                                                                                    AS




                                                                                                                        TE          X                                                         Notary Public
                                                                                                                  A




                                                                                                                              O F TE
                                                                                                                                          My Comm Exp. Dec 03, 2022
                                                                                                             Notary Stamp 2020/04/23 14:43:08 PST                     088634384D7F




                                                                                                         SEAL
8B9B583C-B5A6-4F39-BD38-713337FDDCBB --- 2020/04/23 14:30:49 -8:00 --- Remote Notary




                                                                                                         4826-4334-3802 v.3
                                                                                                                                                                                                                                                                                       App. 335
                                                                                       DocVerify ID: 8B9B583C-B5A6-4F39-BD38-713337FDDCBB
                                                                                                                                                                                                                                     Page 5 of 5                       5713337FDDCBB
                                                                                       www.docverify.com
